Exhibit 10.1

 

SiteOne Landscape Supply, Inc.

 

Form of Performance Stock Unit Agreement

 

This Performance Stock Unit Agreement (this "Agreement") is made and entered
into as of _________________________(the "Grant Date") by and between SiteOne
Landscape Supply, Inc., a Delaware corporation (the "Company") and
_____________________________ (the "Participant").

 

1.             Grant of Performance Share Units. Effective as of the Grant Date,
the Company hereby grants to Participant an Award of Performance Stock Units
(“PSUs”) in the amount of ______________________________PSUs (the “Target
Award”), each of which represents the right to receive one share of Company
Common Stock (the “Share”) upon vesting of such PSU, subject to and in
accordance with the terms, conditions and restrictions set forth in the SiteOne
Landscape Supply, Inc. 2016 Omnibus Equity Incentive Plan (as it may be amended
from time to time, the “Plan”) and this Agreement. The number of PSUs that
Participant may earn hereunder shall range between zero to 200% of the Target
Award and shall be determined based on the level of achievement of the
performance conditions set forth in Exhibit A attached hereto (the “Performance
Goals”) over the Performance Cycle (as defined in Section 2). In consideration
of the receipt of this Award, Participant agrees to be bound by the covenants
set forth in Exhibit B governing Competitive Activity. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

2.           Performance Cycle. For purposes of this Agreement, the term
"Performance Cycle" shall mean the period commencing on ______________and ending
on_____________.

 

3.             Performance Goals.

 

3.1              The number of PSUs earned by Participant for the Performance
Cycle shall be determined at the end of the Performance Cycle based on the level
of achievement of the Performance Goals in accordance with Exhibit A. All
determinations of whether Performance Goals have been achieved, the number of
PSUs earned by Participant, and all other matters related to this Section 3.1
shall be made by the Administrator in its sole discretion.

 

3.2              As soon as practicable following completion of the Performance
Cycle, but no later than May 31, _________________, the Administrator shall
review and certify in writing (a) whether, and to what extent, the Performance
Goals for the Performance Cycle have been achieved, and (b) the number of PSUs
earned by Participant, if any, subject to satisfaction of the requirements of
Section 4 (the “Determination Date”). Such certification shall be final,
conclusive and binding on Participant, and on all other persons, to the maximum
extent permitted by law.

 

4.             Vesting of PSUs. The PSUs are subject to forfeiture until they
vest. Except as otherwise provided in Sections 5 and 6, the PSUs shall vest and
become nonforfeitable on the last day of the Performance Period, subject to (a)
the achievement of the minimum threshold Performance Goal for payout set forth
in Exhibit A, and (b) Participant's continuous employment (“Continuous Service”)
from the Grant Date through the last day of the Performance Period (the “Vesting
Date”). The number of PSUs that vest and become payable under this Agreement
shall be determined by the Administrator based on the level of achievement of
the Performance Goals set forth in Exhibit A and shall be rounded to the nearest
whole PSU.

 



 

 

 

5.             Termination of Continuous Service.

 

5.1              Except as otherwise provided in Sections 5.2, 5.3, 5.4 and 6,
if Participant's Continuous Service terminates for any reason at any time before
the Vesting Date, Participant's unvested PSUs shall be automatically forfeited
upon such termination of Continuous Service and neither the Company nor any
Affiliate shall have any further obligations to Participant under this
Agreement.

 

5.2              If Participant’s Continuous Service is terminated by the
Company without Cause (provided Participant has not engaged in any Competitive
Activity), Participant shall vest in the number of PSUs that would otherwise
have vested (if any) based on actual performance level at the end of the
Performance Cycle, determined by multiplying such number of PSUs by a fraction,
the numerator of which equals the number of completed months that Participant
was employed with the Company during the Performance Cycle and the denominator
of which equals 36 months, provided, however, that the payout of such PSUs shall
remain subject to all other terms and conditions of this Agreement, including
the payment date described in Section 7 and the opportunity to earn a greater or
lesser number of PSUs (subject to pro-ration as provided in this Section) as
provided in Exhibit A.

 

5.3              If Participant's Continuous Service terminates during the
Performance Cycle as a result of Participant's death or Disability, Participant
shall vest on such date in a portion of the Target Award (based on target level
performance), determined by multiplying the Target Award by a fraction, the
numerator of which equals the number of completed months that Participant was
employed with the Company during the Performance Cycle and the denominator of
which equals 36 months, provided, however, the payout of such prorated Target
Award shall remain subject to all other terms and conditions of this Agreement,
including the payment dates described in Section 7.

 

5.4              In the event Participant’s Continuous Service terminates due to
Retirement and Participant has not engaged in Competitive Activity, Participant
shall vest in a pro-rated number of PSUs that would otherwise have vested (if
any) based on actual performance level at the end of the Performance Cycle
determined based on the following schedule:

 

Retirement Occurs During Pro-Ration Factor Year 1 of Performance Cycle 33% Year
2 of Performance Cycle 67% Year 3 of Performance Cycle 100%

 



 2 

 

 

provided, however, that such PSUs shall remain subject to all other terms and
conditions of this Agreement, including the payment date described in Section 7
and the opportunity to earn a greater or lesser number of PSUs (subject to
pro-ration as provided in this Section) as provided in Exhibit A.

 

As used in this Agreement: “Retirement” means Participant’s voluntarily
resignation (a) at or after attaining the age of 60, (b) after providing at
least 10 years of service to the Company as an Employee (or, if approved by the
Administrator, as a Consultant or Director), and (c) after providing Continuous
Service for 6 or more months during the Performance Cycle.

 

6.             Effect of a Change in Control. In the event of a Change in
Control during the Performance Cycle, the PSUs subject to this Agreement shall
convert into one Restricted Stock Unit (the “Conversion Ratio”) and vest at the
end of the Performance Cycle as follows: (a) if the Change in Control occurs
prior to the completion of 2-years of the Performance Cycle, the Conversion
Ratio shall be based on PSUs at target level performance, or (b) if the Change
in Control occurs after completion of 2-years of the Performance Cycle, the
Conversion Ratio shall be based on PSUs at performance-to-date level if
reasonably measurable or target performance level if performance-to-date level
shall not be reasonably measurable, as determined in the sole discretion of the
Administrator. Provided, however, such Restricted Stock Units shall vest
immediately if the (x) the continuing entity fails to provide an Alternative
Award at the time of the Change in Control, or (y) the Company terminates
Participant’s employment without Cause or Participant terminates Participant’s
employment for Good Reason within the 12-month period following the Change in
Control; provided, further, that the payout of such Restricted Stock Units shall
remain subject to all other terms and conditions of this Agreement, including
the payment date described in Section 7.

 

7.             Payment of PSUs. Payment in respect of the PSUs earned for the
Performance Cycle shall be made in Shares and shall be issued to Participant as
soon as practicable following the end of the Performance Cycle, but no later
than May 31, _____. The Company shall (a) issue and deliver to Participant the
number of Shares equal to the number of vested PSUs, and (b) enter Participant's
name on the books of the Company as the shareholder of record with respect to
the Shares delivered to Participant. Notwithstanding anything herein to the
contrary, payment in respect of any PSUs vested as a result of Participant’s
death pursuant to Section 5.3 shall be made as soon as practical, but no later
than 30 days following the date of Participant’s death.

 

8.             Transferability. Subject to any exceptions set forth in this
Agreement or the Plan, the PSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Participant, except by will or the laws of descent and
distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold such PSUs subject to all of the terms
and conditions that were applicable to Participant immediately prior to such
transfer.

 

9.             Rights as Shareholder; Dividend Equivalents.

 

9.1              Participant shall not have any rights of a shareholder with
respect to the Shares underlying the PSUs, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents.

 



 3 

 

 

9.2              Upon and following the vesting of the PSUs and the issuance of
Shares, Participant shall be the record owner of such Shares unless and until
such Shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a shareholder of the Company (including voting and
dividend rights).

 

10.           No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon Participant any right to be retained in any position, as a
Service Provider. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate Participant's
Continuous Service at any time, with or without Cause.

 

11.          Adjustments. If any change is made to the outstanding Common Stock
or the capital structure of the Company, if required, this Award shall be
adjusted or terminated in any manner as contemplated by Section 4.3 of the Plan.

 

12.           Tax Liability and Withholding.

 

12.1            Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to Participant
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Administrator deems necessary
to satisfy all obligations for the payment of such withholding taxes.
Notwithstanding the preceding sentence, unless previously satisfied, the Company
shall retain a number of Shares issued in respect of the vested PSU that have an
aggregate Fair Market Value as of the Settlement Date equal to the amount of
such taxes required to be withheld; provided that the number of such Shares
retained shall not be in excess of the maximum amount required to satisfy the
statutory withholding tax obligations. The number of Shares to be issued in
respect of PSUs shall thereupon be reduced by the number of Shares so retained.
The method of withholding set forth in the immediately preceding sentence shall
not be available if withholding in this manner would violate any financing
instrument of the Company or any of the Subsidiaries or result in material
adverse accounting treatment for the Company as determined by the Administrator
in its sole discretion.

 

12.2            Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding ("Tax-Related Items"), the ultimate liability for all Tax-Related
Items is and remains Participant's sole responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with this Award, vesting or settlement of the PSUs or the
subsequent sale of any Shares, and (b) does not commit to structure the PSUs to
reduce or eliminate Participant's liability for Tax-Related Items.

 

13.          Compliance with Law. The issuance and transfer of Shares in
connection with the PSUs shall be subject to compliance by the Company and
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Shares may be listed. No Shares of Common Stock shall be issued or transferred
unless and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 



 4 

 

 

14.          Authorization to Share Personal Data. Participant authorizes the
Company or any Affiliate of the Company that has or lawfully obtains personal
data relating to Participant to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.

 

15.          PSUs Subject to Plan. This Agreement is subject to the Plan. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

16.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
Participant and Participant's beneficiaries, executors, administrators and the
person(s) to whom the PSUs may be transferred by will or the laws of descent or
distribution.

 

17.          Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

18.          Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of Participant's employment with the Company.

 

19.          Amendment. The Administrator has the right to amend, alter,
suspend, discontinue or cancel the PSUs, prospectively or retroactively;
provided, however, that, no such amendment shall adversely affect Participant's
material rights under this Agreement without Participant's consent.

 

20.          Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A of the Code.

 



 5 

 

 

21.          No Impact on Other Benefits. The value of Participant's PSUs is not
part of Participant’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

22.           Acknowledgments. Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. Participant has read and understands the terms
and provisions thereof and accepts this Award subject to all of the terms and
conditions of the Plan and this Agreement, including, but not limited to, the
covenants set forth in Exhibit B governing Competitive Activity. Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the PSUs or disposition of the underlying Shares and that
Participant has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.

 

23.           Interpretation. The Administrator shall have full power and
discretion to construe and interpret the Plan (and any rules and regulations
issued thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.

 

24.           Waiver of Jury Trial. The Company and Participant each hereby
waives, to the fullest extent permitted by applicable law, any right the Company
or Participant may have to a trial by jury in respect of any suit, action or
proceeding arising out of this Agreement or any transaction contemplated hereby.
The Company and Participant each (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that each party has been induced to enter into the
Agreement by, among other things, the mutual waivers and certifications in this
section.

 

25.           Acceptance of Agreement. Participant has indicated Participant’s
consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to Participant by or on behalf of the Company. Participant
acknowledges receipt of the Plan, represents to the Company that Participant has
read and understood this Agreement and the Plan, and, as an express condition to
the grant of the PSUs under this Agreement, agrees to be bound by the terms of
both this Agreement (including, but not limited to, the covenants set forth in
Exhibit B governing Competitive Activity) and the Plan. Participant and the
Company each agrees and acknowledges that the use of electronic media
(including, without limitation, a clickthrough button or checkbox on a website
of the Company or a third-party administrator) to indicate Participant’s
confirmation, consent, signature, agreement and delivery of this Agreement and
the PSUs is legally valid and has the same legal force and effect as if
Participant and the Company signed and executed this Agreement in paper form.
The same use of electronic media may be used for any amendment or waiver of any
provision of this Agreement.

 

*                 *                 *

 

 6 

 

 

SiteOne Landscape Supply, Inc.

 

Form of Performance Stock Unit Agreement

 

exhibit a

PERFORMANCE GOALS

 

PSUs shall be earned based on 3-year relative EBTA growth and absolute ROIC. The
Company’s EBTA shall be measured relative to the Peers plus the BICs. Relative
performance shall be measured using the 12 most recent quarters reported as of
the end of the Performance Cycle (as reported after all Form 10-K Annual Reports
have been filed by the Peers reporting theirs results for such period). Absolute
ROIC performance shall be measured over the Performance Cycle. Actual PSUs
earned, if any, shall range from 0% to 200% of the Target Award based upon
performance relative the Performance Goals. One hundred percent (100%) of the
Company’s EBTA growth shall be measured relative to the Peers plus BIC. The
3-year average ROIC shall modify (plus/minus 20%) the PSUs earned for EBTA
growth for performance above or below the range set forth in this Exhibit.
Performance within the target range for ROIC set forth in this Exhibit shall
have zero impact on PSUs earned for EBTA growth. Earned PSUs on EBTA growth
shall be capped at 100% of the Target Award if absolute EBTA growth is negative.
The ROIC modifier shall not result in a payout which exceeds 200% of the Target
Award.

 

For purposes of this Award, the following terms shall have the following
meanings:

 

“BICs” shall mean the five best-in-class distributors set forth in Schedule 1 to
this Exhibit.

 

“EBTA” shall mean the generally accepted accounting principles (GAAP) pre-tax
income plus amortization.

 

“Peers” shall mean the 17 benchmarking peers set forth in Schedule 1 to this
Exhibit.

 

“ROIC” shall mean the annual percentage return on invested capital calculated as
follows:

 

ROIC = (Annual EBITA) / (Average Net Assets for the year)

 

EBITA = earnings before interest, taxes and amortization

 

Net Assets = Shareholder Equity + Net Debt (Net Debt = Debt + Capital Leases –
Cash)

 

Average is the average for the 4-reporting quarter that fiscal year.

 

·Annual ROIC shall be independently calculated for each of the three years
during the Performance Cycle.

 

·Three annual ROIC values shall then be averaged to calculate average ROIC over
the Performance Cycle to determine if the modifier shall have an impact.

 



 7 

 

 

“Performance goals” shall mean:

 

Perf. Level Relative EBTA Growth % Target Award Perf. Level Avg. ROIC Modifier
to PSUs Earned based on Relative EBTA Growth* Maximum >=75th percentile 200%
Above Target [>Y%] +20% Target 50th percentile 100% Target [X%-Y%] 0% Threshold
25th percentile 50% Below Target [<X%] -20% <Threshold <25th percentile 0%      

 

·Payout on EBTA growth performance capped at 100% of target if Company’s
absolute EBTA growth is negative.

·Payout for performance between levels noted above shall be determined using
straight-line interpolation.

·Total payout shall be capped at 200% of target.

 

Footnotes (for EBTA calculations):

1.Source: Standard & Poor's Capital IQ or other third-party financial database

2.Growth rates calculated as a 3-year cumulative compound annual growth rate
(CAGR) such that growing the base year by the CAGR for each of the three years
results in the sum of 3-year cumulative performance (i.e., all three years are
included, not just the base and ending year)

3.Cumulative negative actual performance off of a positive base year shown as
-100%

4.Peer or BIC companies that do not have 4-years of data or growth is not
calculable due to a negative base year, shall be excluded from the percentile
calculations.

  

*                 *                  *

 

 8 

 

 

SiteOne Landscape Supply, Inc. 

Form of Performance Stock Unit Agreement

 

EXHIBIT A

PERFORMANCE GOALS

SCHEDULE 1

PEERS AND BIC

 

 

Advanced Drainage Systems, Inc.

Applied Industrial Technologies, Inc.

Beacon Roofing Supply, Inc.

BMC Stock Holdings, Inc.

Central Garden & Pet Company

DXP Enterprises, Inc.

Eagle Materials Inc.

Fastenal Company*

GMS Inc.

H&E Equipment Services, Inc.

HD Supply Holdings, Inc.*

Installed Building Products, Inc.

Kaman Corporation

MSC Industrial Direct Co., Inc.

Pool Corporation

Summit Materials, Inc.

The Scotts Miracle-Gro Company

TopBuild Corp.

Univar Inc.*

W.W. Grainger, Inc.*

Watsco, Inc.

WESCO International, Inc.*

______________________________________________________________________________

 

*BICs.

 

 9 

 

 

SiteOne Landscape Supply, Inc.

 

Form of Performance Stock Unit Agreement

 

exhibit B

RESTRICTIVE COVENANTS

 

All section references in this Exhibit B shall refer to the designated
section(s) of this Exhibit B.

 

Section 1     Confidential Information. Except as otherwise provided in Section
5, Participant agrees not to disclose, divulge, publish, communicate, publicize,
disseminate or otherwise reveal, either directly or indirectly, any Confidential
Information to any person, natural or legal, except in the performance of
Participant’s duties during Participant’s employment by the Company. The term
“Confidential Information” means all information in any form relating to the
past, present or future business affairs, including without limitation: all
business plans and marketing strategies; information concerning existing and
prospective markets, suppliers and customers; financial information; information
concerning the development of new products and services; and technical and
non-technical data related to software programs, design, specifications,
compilations, inventions, improvements, patent applications, studies, research,
methods, devices, prototypes, processes, procedures and techniques. Such
Confidential Information includes all such information of the Company or a
person not a party to this Agreement whose information the Company has in its
possession under obligations of confidentiality, which is disclosed by the
Company to Participant or which is produced or developed while Participant is an
employee or director of the Company. “Confidential Information” shall also
include trade secrets (as defined under applicable law) as well as information
that does not rise to the level of a trade secret and includes information that
has been entrusted to the Company by a third party under an obligation of
confidentiality. The term “Confidential Information” shall not include any
information of the Company which (i) becomes publicly known through no wrongful
act of Participant, (ii) is received from a person not a party to this Agreement
who is free to disclose it to Participant, or (iii) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, subpoena or court order but only to the extent of such requirement,
provided that before making such disclosure Participant shall give the Company
an adequate opportunity to interpose an objection or take action to assure
confidential handling of such information.

 

Section 2     Return of Company Property. Participant acknowledges that all
tangible items containing any confidential or proprietary information or trade
secrets, including without limitation memoranda, photographs, records, reports,
manuals, drawings, blueprints, prototypes, notes, documents, drawings,
specifications, software, media and other materials, including any copies
thereof (including electronically recorded copies), are the exclusive property
of the Company and its Subsidiaries, and Participant shall deliver to the
Company all such material in Participant’s possession or control upon the
Company’s request and in any event upon the termination of Participant’s
employment with the Company. Participant shall also return any keys, equipment,
identification or credit cards, or other property belonging to the Company or
its Subsidiaries upon termination of Participant’s employment or the Company’s
request.

 



 10 

 

 

Section 3      Non-competition and Non-solicitation.

 

3.1           Participant agrees that during Participant’s employment with the
Company, and for the 1-year period following the date on which Participant’s
employment with the Company terminates for any reason, Participant will not
directly or indirectly, as an employee, owner, officer, director, manager,
operator, or controlling person (including indirectly through a debt or equity
investment), provide a Competing Business anywhere in the Territory services of
the type provided by Participant to the Company within 2 years of the
termination of Participant’s employment with the Company. The term “Competing
Business” means the sale or distribution of landscaping or irrigation products
or supplies. The term “Territory” means the United States, Canada or any other
region within which Participant had substantial responsibilities while employed
by the Company. For the avoidance of doubt, if Participant is a senior officer
of the Company, the restriction contained herein shall relate to all of the
businesses of the Company and its Subsidiaries.

 

3.2          Participant agrees that during Participant’s employment with the
Company, and for the 2-year period thereafter, Participant will not, directly or
indirectly, on Participant’s own behalf or on behalf of another, or in
assistance or aid of another: (i) solicit, recruit, aid or induce any employee
of the Company or its Subsidiaries to leave his or her employment with the
Company or its Subsidiaries in order to accept employment with or render
services to another person or entity unaffiliated with the Company or its
Subsidiaries, or (ii) solicit, aid, or induce any customer of the Company or its
Subsidiaries, with whom Participant had contact during the 2-year period prior
to the date of termination of Participant’s employment with the Company, to
purchase goods or services then sold by the Company or its Subsidiaries from
another person or entity, or assist or aid any other person or entity in
identifying or soliciting any such customer, or (iii) otherwise interfere with
the relationship of the Company or any of its Subsidiaries with any of its
employees, customers, agents, representatives or suppliers with whom Participant
had contact during the 2-year period prior to the date of termination of
Participant’s employment with the Company.

 

Section 4      Remedies.

 

4.1          The Company and Participant agree that the provisions of this
Exhibit B do not impose an undue hardship on Participant and are not injurious
to the public; that these provisions are necessary to protect the business of
the Company and its Subsidiaries; that the nature of Participant’s
responsibilities with the Company provide and/or will provide Participant with
access to Confidential Information that is valuable to the Company and its
Subsidiaries; that the Company would not grant this Award to Participant if
Participant did not agree to the provisions of this Exhibit B; that the
provisions of this Exhibit B are reasonable in terms of length of time and
scope; and that adequate consideration supports the provisions of this Exhibit
B. In the event that a court determines that any provision of this Exhibit B is
unreasonably broad or extensive, Participant agrees that such court should
narrow such provision to the extent necessary to make it reasonable and enforce
the provisions as narrowed. The Company reserves all rights to seek any and all
remedies and damages permitted under law, including, but not limited to,
injunctive relief, equitable relief and compensatory damages for any breach of
Participant’s obligations under this Exhibit B.

 



 11 

 

 

4.2           Without limiting the generality of the remedies available to the
Company pursuant to Section 4.1, if Participant, except with the prior written
consent of the Company, materially breaches the restrictive covenants contained
in this Exhibit B, Participant shall forfeit any then-outstanding PSUs (whether
vested or unvested); shall forfeit any Shares acquired on settlement of the PSUs
and then owned by Participant; and shall pay to the Company in cash any net
after-tax gain Participant realized in cash in connection with the sale of any
Shares acquired on settlement of the PSUs). These rights of forfeiture and
recoupment are in addition to any other remedies the Company may have against
Participant for Participant’s breach of the restrictive covenants contained in
this Exhibit B. Participant’s obligations under this Exhibit B shall be
cumulative (but not operate to extend the length of any such obligations) of any
similar obligations Participant has under the Plan, the Agreement or any other
agreement with the Company or any Affiliate.

 

Section 5      Protected Rights

 

5.1           Notwithstanding any other provision of this Agreement, nothing
contained in this Agreement limits Participant’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or
prevents Participant from providing truthful information in response to a
lawfully issued subpoena or court order. Further, this Agreement does not limit
Participant’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.

 

5.2           Participant is hereby notified that under the Defend Trade Secrets
Act: (i) no individual will be held criminally or civilly liable under federal
or state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.

 

*                  *                  *

 

 12 

